t c summary opinion united_states tax_court genise a conner petitioner v commissioner of internal revenue respondent docket no 26978-07s filed date genise a conner pro_se deborah k mackay for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for her niece jt an earned_income_credit a child_tax_credit and head_of_household filing_status background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when she filed her petition throughout petitioner worked as a technician at heartland pharmacy where her main job was premixing medicines for use in hospitals jt is petitioner’s niece the daughter of petitioner’s brother and his estranged girlfriend ms tigue jt wa sec_12 years old in in late ms tigue told petitioner that she had lost her apartment was out of work and had no place to live ms tigue wanted jt both to have a stable place to live and to remain in the same school petitioner has seven or eight 1the court redacts the names of minors see rule a grandchildren most of whom at various times have lived with her petitioner offered to take in jt because two of her grandchildren had recently moved out of her apartment thereby creating space and because jt was her niece thus in late jt began living with petitioner and this living arrangement continued until early in petitioner lived in a two-bedroom apartment petitioner and her adult niece monia conners signed a 1-year lease on date which they renewed in the apartment is a second-floor unit consisting of two bedrooms a living and dining room combination a kitchen and one bathroom four people shared this apartment during petitioner jt ms conners and ms conners’ daughter petitioner’s grandniece who was about the same age as jt ms conners’ daughter slept in one bedroom with ms conners and jt slept in petitioner’s bedroom when ms conners was employed petitioner and ms conners shared the rent and utilities however because ms conners was unemployed for most of petitioner paid the expenses for the apartment ms tigue did not have a permanent residence during she occasionally stayed overnight at petitioner’s apartment at other times petitioner did not know where ms tigue was living because ms tigue drifted among the homes of various friends and relatives throughout jt continued to attend junior high school in the school district where jt and ms tigue had lived before ms tigue lost her apartment approximately miles from petitioner’s apartment petitioner usually drove jt to school if petitioner was unable to take jt to school because of a change in petitioner’s work schedule ms tigue would drop off jt at school in the morning and return jt to petitioner’s apartment after school where the other relatives would care for jt occasionally if petitioner was working late and no one was in the apartment to care for jt ms tigue would bring jt to the location where she was living and would care for jt until petitioner arrived to take jt home petitioner was not jt’s point_of_contact on school records because ms tigue wanted jt to attend the same school she did not change jt’s school records or contact information petitioner did not receive any of jt’s report cards from school ms tigue worked intermittently during and did not receive unemployment benefits or any type of public assistance petitioner provided all of the support for jt during the year this included buying jt’s food providing housing paying for clothing and providing spending money petitioner engaged a national tax preparation firm to prepare her federal_income_tax return petitioner filed as a head_of_household claimed a dependency_exemption deduction for jt provided jt’s taxpayer_identification_number reported wages of dollar_figure and claimed a standard_deduction an earned_income_credit and a child_tax_credit these items resulted in an overpayment of dollar_figure of which dollar_figure pertained to the earned_income_credit respondent in a notice_of_deficiency changed petitioner’s filing_status to single and disallowed the dependency_exemption deduction for jt the earned_income_tax_credit and the child_tax_credit after receipt of the notice_of_deficiency petitioner met with respondent’s representative who told petitioner to provide a letter from jt’s mother confirming that jt lived with petitioner during subsequently petitioner obtained and mailed to respondent a signed and notarized letter dated date from ms tigue stating that she allowed jt to live with petitioner for after reviewing the notarized letter respondent issued a notice dated date stating that petitioner was recertified for the earned_income_credit eic for in the future petitioner would not have to complete form_8862 information to claim earned_income_credit after disallowance and petitioner would receive her eic refund within weeks on or about date petitioner received a refund check for dollar_figure reflecting her entire overpayment for less an amount she owed for discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner does not argue that she satisfied the elements for a burden shift but even if she did we need not and explicitly do not decide the issue because we resolve this case on the preponderance_of_the_evidence and not on an allocation of the burden_of_proof rendering the issue of burden moot see knudsen v commissioner t c __ __ slip op pincite- cyman v commissioner tcmemo_2009_144 ii deductions in general_deductions are a matter of legislative grace and taxpayers must satisfy the statutory requirements for claiming the deductions see 503_us_79 292_us_435 taxpayers must maintain adequate_records to substantiate the amounts of credits and deductions claimed see sec_6001 sec_1_6001-1 income_tax regs a dependency_exemption deduction a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the year sec_151 c the definition of the term dependent includes a qualifying_child of the taxpayer sec_152 the taxpayer must establish that pertinent here the qualifying_child satisfies the following four requirements of sec_152 bears a relationship to the taxpayer as described in sec_152 has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets the age requirement of sec_152 and has not provided more than one-half of his or her own support for the taxable_year jt satisfies the relationship requirement because she is the descendant of petitioner’s brother namely his daughter sec_152 jt satisfies the residency test for because jt lived in petitioner’s apartment with petitioner for the entire year as confirmed by the notarized letter from jt’s mother ms tigue jt also satisfies the age requirement because jt reached age in and was therefore under age at the close of the taxable_year sec_152 with respect to the remaining test whether jt provided more than one-half of her own support in we observe that jt reached age in was a full-time junior high school student and had no earnings thus we find jt provided none of her own support accordingly we conclude that petitioner is entitled to a dependency_exemption deduction for jt for because jt is petitioner’s qualifying_child within the definition of sec_152 b earned_income_credit subject_to certain limitations an eligible_individual is allowed a tax_credit calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 an eligible_individual includes any individual who has a qualifying_child for the taxable_year sec_32 we have already concluded that jt is a qualifying_child of petitioner for we also note that after petitioner submitted a notarized letter from jt’s mother confirming that jt lived with petitioner during all of respondent issued a notice dated date allowing petitioner the earned_income_credit for subsequently respondent issued a refund check for including the amount for petitioner’s eic accordingly petitioner is entitled to the earned_income_credit for because respondent has allowed the credit and petitioner meets the requirements of sec_32 c child_tax_credit a taxpayer may claim a child_tax_credit for each qualifying_child of the taxpayer as defined in sec_152 sec_24 c again we have already concluded that jt is petitioner’s qualifying_child for purposes of the dependency_exemption deduction under sec_152 further petitioner meets the other requirements for the child_tax_credit her adjusted_gross_income in was below the phaseout amount of dollar_figure for an individual who is not married see sec_24 petitioner included jt’s name and social_security_number on the form_1040 u s individual_income_tax_return that petitioner filed for see sec_24 consequently petitioner is entitled to the child_tax_credit for d head_of_household filing_status the final issue is whether petitioner is eligible to file as a head_of_household for sec_1 provides a favorable income_tax rate for an individual filing as a head_of_household as relevant here to qualify as a head_of_household a taxpayer must be unmarried at the end of the taxable_year not be a surviving_spouse and maintain as the taxpayer’s home a household that constitutes for more than one- half of the taxable_year the principal_place_of_abode of a qualifying_child of the taxpayer as defined in sec_152 sec_2 we have already held that jt is a qualifying_child of petitioner with respect to sec_152 furthermore petitioner was not married at the end of was not a surviving_spouse and maintained her apartment for more than one-half of as jt’s principal_place_of_abode accordingly petitioner is entitled to file as a head_of_household for to reflect the foregoing decision will be entered for petitioner
